DETAILED ACTION
This office action is in response to the amendments filed on October 23, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgements
The amendments filed on October 23, 2020 have been entered. The present office action is made with all the suggested amendments being fully considered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/4/2018, 2/16/2019, 10/23/2020 and 2/11/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36, 39 and 41-49 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 9,799,647) in view of Voldman (US 2006/0273372).
With respect to Claim 36, Cheng discloses (Fig 16) most aspects of the current invention including an integrated circuit (IC), comprising:
a fin transistor structure (301/302) including one or more first non-planar semiconductor bodies further comprising a channel region (30) having a first conductivity type 
a fin diode structure (16/70/110) adjacent to the fin transistor structure and including two or more second non-planar semiconductor bodies, having the first conductivity type, wherein the diode structure further comprises:
a back-side p-type semiconductor (110) in direct contact with a back side of a first end of the second semiconductor bodies
a back-side n-type semiconductor (16) in direct contact with the back side of a second end of the second semiconductor bodies
a front-side interconnect level (130) over a front side of the first semiconductor bodies and coupled to at least one terminal of the fin transistor structure
However, Cheng does not show a channel region having a first impurity concentration, two or more second non-planar semiconductor bodies having the first impurity concentration, a back-side interconnect level comprising a pair of metal contacts, a first of the pair in direct contact with the back-side p-type semiconductor, and a second of the pair in direct contact with the back-side n-type semiconductor.
On the other hand, Voldman discloses (Fig 4) an integrated circuit (IC), comprising a fin transistor structure comprising a channel region (53) having a first conductivity type and a first impurity concentration, a fin diode structure adjacent to the fin transistor structure including two or more second non-planar semiconductor bodies, having the first conductivity type and the first impurity concentration, and wherein the diode structure further comprises a back-side interconnect level comprising a pair of metal contacts, a first of the pair (76) in direct contact with the back-side p-type semiconductor (54), and a second of the pair (72) in direct contact with the back-side n-type semiconductor (52). Voldman teaches doing so to provide good electrical conductivity and to allow the current in the gated structure to be modulated by electrical control of the gate structure (par 27-28).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein a channel region having a first impurity concentration, two or more second non-planar semiconductor bodies having the first impurity concentration, a back-side interconnect level comprising a pair of metal contacts, a first of the pair in direct contact with the back-side p-type semiconductor, and a second of the pair in direct contact with the back-side n-type semiconductor in the device of Cheng to provide good electrical conductivity and to allow the current in the gated structure to be modulated by electrical control of the gate structure.
With respect to Claim 39, Cheng 
Forming a fin transistor structure (301/302) including one or more first non-planar semiconductor bodies further comprising a channel region (30) having a first conductivity type 
Forming a fin diode structure (16/70/110) adjacent to the fin transistor structure, wherein the fin diode structure comprises one or more second non-planar semiconductor bodies, having the first conductivity type, 
forming a front-side interconnect level (130) over a front side of the first transistor structure and the fin diode structure, forming the front-side interconnect level further comprises a front-side contact coupled to the front side portion of the second semiconductor bodies
forming a back-side p-type semiconductor (110) in direct contact with a back side of a first end of the second semiconductor bodies
forming a back-side n-type semiconductor (16) in direct contact with the back side of a second end of the second semiconductor bodies
However, Cheng does not show a channel region having a first impurity concentration, one or more second non-planar semiconductor bodies having the first impurity concentration, exposing a back side of at least the second semiconductor bodies by thinning or removing the substrate, and forming a back-side interconnect level in contact with the back-side portion of the second semiconductor bodies, wherein forming the back-side interconnect level comprise forming a pair of metal contacts, a first of the pair in direct contact with the back-side p-type semiconductor, and a second of the pair in direct contact with the back-side n-type semiconductor.
On the other hand, Voldman discloses (Fig 4) an integrated circuit (IC), comprising a fin transistor structure comprising a channel region (53) having a first conductivity type and a first impurity concentration, a fin diode structure adjacent to the fin transistor structure including two or more second non-planar semiconductor bodies, having the first conductivity type and the first impurity concentration, and wherein the diode structure further comprises exposing a back side of at least the second semiconductor bodies by thinning or removing a substrate, and forming a back-side interconnect level in contact with the back-side portion of the second semiconductor bodies, wherein forming the back-side interconnect level comprise forming a pair of metal contacts, a first of the pair (76) in direct contact with the back-side p-type semiconductor (54), and a second of the pair (72) in direct contact with the back-side n-type  semiconductor (52). Voldman teaches doing so to provide good electrical conductivity and to allow the current in the gated structure to be modulated by electrical control of the gate structure (par 27-28).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein a channel region having a first impurity concentration, one or more second non-planar semiconductor bodies having the first impurity concentration, exposing a back side of at least the second semiconductor bodies by thinning or removing the substrate, and forming a back-side interconnect level in contact with the back-side portion of the second semiconductor bodies, wherein forming the back-side interconnect level comprise forming a pair of metal contacts, a first of the pair in direct contact with the back-side p-type semiconductor, and a second of the pair in direct contact with the back-side n-
With respect to Claim 41, Cheng discloses (Fig 16) wherein forming the front-side contact further comprises forming a pair of metal contacts on either side of an intervening gate stack that is over a portion of the second semiconductor bodies.
With respect to Claim 42, Voldman discloses (Fig 4) wherein forming the back-side interconnect level further comprises depositing contact metallization in contact with the back-side p-type semiconductor and with the back-side n-type semiconductor.
With respect to Claim 43, Voldman discloses (Fig 4) wherein an impurity concentration of the back-side p-type semiconductor and of the back-side n-type semiconductor is higher than the first impurity concentration.
Regarding claim 43, Differences in the impurity concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such impurity concentration are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the impurity concentration and similar impurity concentration are known in the art (see e.g. Voldman), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Cheng.
The specification contains no disclosure of either the critical nature of the claimed impurity concentration or any unexpected results arising therefrom. Where patentability is said In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990)
With respect to Claim 44, Voldman discloses (Fig 4) wherein the first and second semiconductor bodies are single crystalline.
With respect to Claim 45, Voldman discloses (Fig 4) wherein the back-side p-type semiconductor and back-side n-type semiconductor are single crystalline.
With respect to Claim 46, Cheng discloses (Fig 16) wherein the first and second semiconductor bodies, the back-side p-type semiconductor, and back-side n-type semiconductor comprise silicon.
With respect to Claim 47, Voldman discloses (Fig 4) forming the back-side p-type semiconductor further comprises forming the back-side p-type semiconductor with an impurity concentration exceeding the first impurity concentration; and forming the back-side n-type semiconductor further comprises forming the back-side n-type semiconductor with an impurity concentration exceeding the first impurity concentration.
Regarding claim 47, Differences in the impurity concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such impurity concentration are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the impurity concentration and similar impurity concentration are known in the art (see e.g. Voldman), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Cheng.
The specification contains no disclosure of either the critical nature of the claimed impurity concentration or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990)
With respect to Claim 48, Voldman discloses (Fig 4) wherein the first and second semiconductor bodies are single crystalline, and wherein forming the back-side p-type semiconductor and forming the back-side n-type semiconductor further comprises epitaxially growing single-crystalline material.
With respect to Claim 49, Cheng discloses (Fig 16) wherein forming the back-side p-type semiconductor and forming the back-side n-type semiconductor further comprises forming a material comprising silicon.
Claims 38 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Voldman and in further view of Mizutani (US 5,616,944).
With respect to Claim 38, Cheng discloses (Fig 16) most aspects of the current invention further including wherein the transistor structure further comprises: a source semiconductor and a drain semiconductor separated by the channel region, a first gate electrode stack including a gate electrode (902) and a gate dielectric (901) over at least a front side of the 
On the other hand, Mizutani discloses (Fig 3 and 7) a method of fabricating an integrated circuit (IC), comprising a diode structure (diode) adjacent to the transistor structure (NMOS/PMOS) and including one or more second non- planar semiconductor bodies, wherein the diode structure further comprises a second gate stack (38) over at least a front-side of the second semiconductor bodies and positioned laterally between the backside p-type (34) and n-type (35) semiconductor (Column 6 lines 10-24). Mizutani teaches doing so a potential of the low concentration impurity region can be uniformly controlled for the entire semiconductor layer and the stability of the characteristics can be improved (Column 6 lines 24-29).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the diode structure further comprises a second gate stack over at least a front-side of the second semiconductor bodies and positioned laterally between the backside p-type and n-type semiconductor in the device of Cheng so a potential of the low concentration impurity region can be uniformly controlled for the entire semiconductor layer and the stability of the characteristics can be improved.
Response to Arguments
Applicant’s arguments with respect to claims 36, 38, 39, 41-49 have been considered but are moot because the arguments do not apply to the newly applied references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814